Citation Nr: 0940608	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  08-25 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for bilateral hearing 
loss. 

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel



INTRODUCTION

The appellant is a Veteran who had active service from April 
1952 to April 1956.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from a February 2008 
rating decision of the Saint Louis, Missouri Department of 
Veterans Affairs (VA) Regional Office (RO).  

Although the RO implicitly reopened the Veteran's claims of 
service connection for tinnitus and bilateral hearing loss by 
deciding the issue on the merits in the April 2009 
supplemental statement of the case (SSOC), the question of 
whether new and material evidence has been received to reopen 
such a claim must be addressed in the first instance by the 
Board because the issue goes to the Board's jurisdiction to 
reach the underlying claim and adjudicate it on a de novo 
basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996), aff'g 8 Vet. App. 1 (1995).  If the Board finds that 
no such evidence has been offered, that is where the analysis 
must end; hence, what the RO may have determined in this 
regard is irrelevant.  Barnett, 83 F.3d at 1383.  The Board 
has characterized the claims accordingly.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 
38 C.F.R. § 20.900(c) (2009).  

The matter of entitlement to service connection for bilateral 
hearing loss based on de novo review is being REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the Veteran if any action on his part is 
required.  


FINDINGS OF FACT

1.  An unappealed September 2002 rating decision denied 
service connection for bilateral hearing loss essentially on 
the basis that any hearing loss was not shown to be related 
to the Veteran's service.  

2.  Evidence received since the September 2002 rating 
decision tends to show that the Veteran's hearing loss may be 
related to service, relates to the unestablished facts 
necessary to substantiate the claim seeking service 
connection for bilateral hearing loss, and raises a 
reasonable possibility of substantiating the claim.  

3.  An unappealed September 2002 rating decision denied 
service connection for tinnitus essentially on the basis that 
such disability was not shown to be related to the Veteran's 
service.

4.  Evidence received since the September 2002 rating 
decision does not show or suggest that the Veteran's tinnitus 
might be related to his service; does not relate to the 
unestablished facts necessary to substantiate the claim of 
service connection for tinnitus; and does not raise a 
reasonable probability of substantiating the claim.  


CONCLUSIONS OF LAW

1.  Evidence received since the September 2002 rating 
decision is new and material and the claim of service 
connection for bilateral hearing loss may be reopened.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.156 (2009).  

2.  New and material evidence has not been received and the 
claim of service connection for tinnitus may not be reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.156 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claims.  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (including as revised 
effective May 30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding the matter of service connection for bilateral 
hearing loss, inasmuch as this decisions grants the portion 
of the claim addressed, there is no reason to belabor the 
impact of the VCAA on this matter; any error in notice is 
harmless.  

Regarding the matter of service connection for tinnitus, the 
Veteran was advised of VA's duties to notify and assist in 
the development of his claim.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  An October 2007 letter explained 
the evidence necessary to substantiate his claim, the 
evidence VA was responsible for providing, and the evidence 
he was responsible for providing.  In compliance with the 
notice requirements in such cases outlined in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), the letter instructed the 
Veteran that new and material evidence was required to reopen 
his claims of service connection for tinnitus and bilateral 
hearing loss, explained what new and material evidence meant, 
outlined what evidence was needed to substantiate the claim, 
and advised the Veteran that for evidence to be considered 
new and material, it would have to show that his tinnitus is 
related to service.  In compliance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the October 2007 letter 
also informed him of disability rating and effective date 
criteria.  He has had ample opportunity to respond/supplement 
the record; the claim was readjudicated after further notice 
was provided/additional evidence and argument was received.  
See April 2009 supplemental statement of the case (SSOC).  It 
is not alleged that notice was less than adequate.  

Regarding VA's duty to assist, the Veteran's service 
treatment records (STRs) and pertinent postservice treatment 
records are associated with his claims file.  The Veteran was 
not afforded a nexus examination with respect to his 
tinnitus.  However, a VA examination in this matter is not 
necessary, as the duty to assist by arranging for an 
examination/medical opinion does not attach to a claim that 
was previously finally denied unless the claim is reopened.  
See 38 C.F.R. § 3.159(c)(4)(iii).  He has not identified any 
pertinent evidence that remains outstanding.  

B.	Legal Criteria, Factual Background, and Analysis

A September 2002 rating decision denied the Veteran's claims 
of service connection for tinnitus and bilateral hearing 
loss, based on a finding that his STRs were silent for any 
complaints, findings, diagnoses, or treatment for hearing 
loss or tinnitus (i.e., essentially that any current such 
disability would be unrelated to service).  The Veteran did 
not appeal this decision and it became final.  38 U.S.C.A. 
§ 7105.  His claim to reopen was received in August 2007.  

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 5108.  However, a claim on 
which there is a final decision may be reopened if new and 
material evidence is submitted.  Id.  

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective for all claims to reopen 
filed on or after August 29, 2001.  The instant claim to 
reopen was filed after that date and the revised definition 
applies.  "New" evidence means existing evidence not 
previously submitted to agency decisionmakers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 C.F.R. 
§ 3.303(d).  

For certain chronic diseases (including organic diseases of 
the nervous system - to include sensorineural hearing loss 
(SNHL)), service connection may be established on a 
presumptive basis if they are manifested to a compensable 
degree in a specified period of time postservice (one year 
for organic diseases of the nervous system).  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

To substantiate a claim of service connection, there must be 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and an evaluation of its credibility and 
probative value.  38 C.F.R. § 3.303(a); Baldwin v. West, 13 
Vet. App. 1 (1999).  

Hearing loss disability is defined by regulation.  For the 
purpose of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which the case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  

The evidence of record in September 2002 included the 
Veteran's STRs and postservice VA treatment records.  His 
STRs are silent for complaints, findings, treatment, or 
diagnosis pertaining to hearing loss or tinnitus.  On April 
1956 service separation examination, whispered voice testing 
revealed 15/15 hearing bilaterally.  His DD Form 214 lists 
his most significant duty assignment as patrol squadron.  
Postservice medical evidence includes a January 2002 VA 
medical record noting the Veteran was being fitted for 
hearing aids.  A separate January 2002 audiology record notes 
the Veteran reported he had noticed progressive bilateral 
hearing loss since 1956 and tinnitus for 4 or 5 years; 
bilateral SNHL was diagnosed.  

Evidence received since September 2002 includes: An August 
2003 VA treatment record showing the Veteran has a diagnosis 
of mild to severe SNHL; a July 2007 VA treatment record 
noting the Veteran's complaint of decreased hearing in the 
past year; February 2008 and July 2009 letters from Dr. 
P.G.P. indicating that he has treated the Veteran since 2006 
for hearing loss, and opining that the cause of the Veteran's 
hearing loss was excessive noise exposure; service personnel 
records received in March 2009 indicating that the Veteran 
served as an airman and airman recruit during service (and 
was exposed to significant noise exposure).  

Regarding bilateral hearing loss, the evidence received since 
the September 2002 rating decision is new and material.  
Since it was not previous of record, and is not duplicative, 
it is new.  It addresses directly the basis for the previous 
denial of the claim (the February 2008 and July 2009 letters 
from Dr. P.G.P. tend to relate the Veteran's hearing loss to 
noise trauma in service) and therefore is material.  Because 
this evidence supports the Veteran's claim, it raises a 
reasonable possibility of substantiating the claim.  
Accordingly, the claim may be reopened.  

Regarding tinnitus, as the claim was previously denied 
because there was no evidence that such disability was 
related to service, for evidence received to be new and 
material, it must relate to this unestablished fact.  While 
the additional evidence is new because it was not previously 
of record and considered, it is not material to the claim.  
There continues to be no competent evidence showing or 
suggesting that the Veteran's tinnitus is (or might be) 
related to his service.  

In light of the foregoing, the Board finds that the 
additional evidence received since the September 2002 rating 
decision does not pertain to the unestablished fact necessary 
to substantiate the claim of service connection for tinnitus, 
does not raise a reasonable probability of substantiating the 
claim, and is not material.  Accordingly, the claim may not 
be reopened.  


ORDER

The appeal to reopen a claim of service connection for 
bilateral hearing loss is granted.  

The appeal to reopen a claim of service connection for 
tinnitus is denied.  


REMAND

The decision above reopened the claim of service connection 
for bilateral hearing loss.  Accordingly, the analysis 
proceeds to de novo review of the claim.  The Board finds 
that the evidence of record is insufficient to adequately 
address the factual/medical questions raised, and that VA's 
duty to assist requires further development of evidence in 
the matter.  Specifically, in his February 2008 and July 2009 
letters, Dr. P.G.P. related the Veteran's hearing loss 
disability to noise trauma in service, but did not account 
for the absence of hearing loss complaints (and normal 
whispered voice hearing) at separation.  Furthermore, Dr. 
P.G.P. indicated in his February 2008 and July 2009 letters 
that he has been treating the Veteran for his bilateral 
hearing loss since 2006.  It does not appear that records of 
such treatment were sought.  As they may contain pertinent 
evidence, they should be secured on remand.  

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  The RO should send the Veteran a 
letter asking him to identify all 
providers of treatment or evaluation he 
received for hearing loss, and to provide 
any releases necessary to obtain records 
of such treatment/evaluation.  Of 
particular interest are the initial 
treatment records from Dr. P.G.P 
(beginning in approximately 2006).  The RO 
should obtain complete records of all such 
treatment and evaluation from the sources 
identified.  

2.  The RO should then arrange for an 
audiological evaluation of the Veteran to 
determine the likely etiology of his 
hearing loss disability.  The Veteran's 
claims file must be reviewed by the 
examiner in conjunction with the 
examination.  The examiner should note 
that the Veteran's service 
training/occupation involved flight (and 
the types of noise exposure associated 
with aircraft, and the opinion by Dr. 
P.G.P.).  Based on review of the record 
and examination of the Veteran the 
examiner should offer an opinion as to 
whether it is at least as likely as not (a 
50% or better probability) that the 
Veteran's current hearing loss disability 
is related to his service.  The examiner 
must explain the rationale for the opinion 
(and if it conflicts with that offered by 
Dr. P.G.P., account for the conflict).
3.  The RO should then readjudicate the 
claim of service connection for bilateral 
hearing loss.  If it remains denied, the 
RO should issue an appropriate SSOC and 
afford the Veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).  


______________________________________________
George R. Senyk 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


